Citation Nr: 0110679	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-05 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, claimed as non-Hodgkin's lymphoma, as secondary to 
exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

2.  There is no evidence indicating that the veteran was 
exposed to Agent Orange during his active duty service.

2.  Chronic lymphocytic leukemia (CLL) is a separate disease 
entity from non-Hopkins lymphoma (NHL) and it was not caused 
by exposure to Agent Orange in service.


CONCLUSION OF LAW

Chronic lymphocytic leukemia was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.303, 3.307 and 3.309 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board notes that the veteran has been informed of the 
requirements for establishing service connection for the 
disability on appeal.  In this regard, the veteran has 
submitted several medical reports from both VA and private 
physicians in support of his claim.  All pertinent records 
have been obtained and there is no reasonable possibility 
that any additional development would substantiate any of the 
veteran's claim.  In sum, the facts of this case have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
Accordingly, the veteran will not be prejudiced as a result 
of the Board deciding this claim without first affording the 
RO an opportunity to consider the claim in light of the VCAA.  

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may be granted for any 
disease initially diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000). 

Under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), NHL manifested at any time after separation from 
service in a veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be service connected.  38 U.S.C.A. § 
1116(a); 38 C.F.R. §§ 3.307(a), 3.309(e).

Service incurrence or aggravation of leukemia may be presumed 
under certain circumstances if it is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

The veteran contends in essence that CLL is the same disease 
entity as NHL for the purposes of awarding service connection 
in accordance with the presumptive provisions of 38 C.F.R. 
§ 3.309(e).  He also maintains that his CLL is a result of 
his base camp being sprayed with Agent Orange during his 
service in Vietnam.  The veteran maintained that although he 
was not involved in the spraying of Agent Orange, he might 
have loaded and unloaded it.  

Service medical records are negative for any evidence of 
Agent Orange or CLL.  A June 1966 discharge examination 
report reflects that all of the veteran's systems were 
reported as normal.  In a Report of Medical History, also 
dated in June 1966, the veteran indicated that he was in good 
health.  However, he reported that he had had a tumor, 
growth, cyst or cancer.  The physician recorded that the 
veteran had a "tumor" removed from the right axilla prior 
to service. 

On file are numerous VA and private medical reports, dating 
from 1997-2000, reflecting that an initial diagnosis of CLL 
was entered in 1997.  During a December 1997 VA lymphatic 
disorder examination, the veteran related that while he was 
stationed in Vietnam in the mid-1960's, the perimeter of his 
base camp had been sprayed with Agent Orange.  He related 
that he was not actually involved in the spraying, but that 
he might have loaded and unloaded it.  A diagnosis of " 
Chronic lymphocytic leukemia in a Vietnam veteran with Agent 
Orange exposure" was recorded by the examining physician.  
Subsequent VA outpatient and hospitalization reports include 
diagnosis of CLL and NHL.  

In light of the conflicting diagnoses of CLL and NHL 
contained in the VA outpatient reports, the RO referred the 
veteran's claims file to a VA oncologist in November 1998 in 
order to clarify the nature of the veteran's overall 
disability picture.  The VA physician reviewed the veteran's 
entire clinical record and concluded that the veteran had CLL 
because he had marked absolute lymphocytosis with B-cell 
phenotype at the time he was initially diagnosed.  The VA 
physician further determined that a diagnosis of HCL would be 
indicated if the veteran had no "leukemic" or peripheral 
blood involvement.  In this regard, the examiner noted that 
CLL characteristically fills the bone marrow, spills out into 
the peripheral blood and also involved peripheral lymph 
nodes.  In CLL, peripheral lymph node involvement is 
identical to that of well differentiated diffuse lymphocytic 
lymphoma.  As the veteran had peripheral blood involvement 
and bone marrow involvement at initial presentation, the VA 
examiner concluded that a diagnosis of lymphoma could not be 
made in the veteran.  

Also of record are medical reports, dated in January and May 
1999, submitted by the veteran's oncologist, Larry P. Ebbert, 
M.D.  In January 1999, Dr. Ebbert opined that CLL was a 
subgroup of NHL, and that he had no way of knowing what the 
potential exposure to Agent Orange might have had with the 
veteran's disease.  In a May 1999 opinion, Dr. Ebbert 
indicated that he had reviewed the November 1998 opinion of 
the VA oncologist and he reiterated his previous conclusion 
that CLL was a form of NHL.  In support of his conclusion, 
Dr. Ebbert included a copy of a table from an oncology 
textbook reflecting that CLL was listed in the classification 
of NHL.

In June 1999, a medical report was received by a VA physician 
at the Fort Meade, South Dakota VA Medical Center (VAMC).  In 
that report, the physician concurred with Dr. Ebbert's 
determination that CLL and NHL were similar disease entities.  
However, the VA physician did not provide any further medical 
reasoning for his conclusion.

In light of the foregoing opinions indicating that CLL and 
NHL were a similar disease entity, the RO requested an 
opinion from the Chief Public Health and Environmental 
Hazards Officer, Susan H. Mather, M.D., M.P.H.  In an October 
1999 opinion, Dr. Mather related that CLL and some malignant 
lymphomas were indistinguishable histologically and that the 
distinction was primarily clinical.  For instance, if the 
disease manifested itself principally as a blood disorder it 
was frequently termed CLL, while if it manifested itself as a 
malignancy principally involving lymphnodes and/or other 
tissues, it was termed NHL.  Dr. Mather further recounted 
that major textbooks of hematology and oncology had continued 
to discuss CLL as a separate entity.  She indicated that 
sometimes it was difficult to distinguish CLL from a leukemic 
phase of lymphoma, and that some laboratory tests might 
distinguish CLL and lymphoma.  In her opinion, Dr. Mather 
indicated that the former chairperson of the VA Medical 
Service's oncology advisory group, who had also participated 
on the VA Agent Orange Working Group, had determined that CLL 
and NHL should be considered separate entities.  Dr. Mather 
related that the Institute of Medicine (IOM) of the National 
Academy of Science (NAS) had concluded that there was 
inadequate/insufficient evidence to determine whether an 
association existed between herbicides used in Vietnam and 
the development of leukemia.  CLL was included in the IOM's 
discussion of leukemia.  
In sum, Dr. Mather concurred with the November 1998 VA 
oncologist's opinion that the veteran's clinical picture with 
marked lymphocytosis more closely resembled CLL, which was a 
different condition from NHL for the purposes of the 
presumptive provisions of 38 C.F.R. § 3.309(e).  

In a March 2000 report, Dr. Ebbert reiterated his previous 
conclusion that CLL was a form of NHL in accordance with all 
standard international classifications.  Dr. Ebbert enclosed 
a copy of the most recent Revised European-American Lymphoma 
(REAL) classification, which disclosed CLL as a B-cell 
neoplasm under the classification of Adult NHL.  

The veteran's diagnosed disability, CLL, claimed as secondary 
to Agent Orange exposure, is not listed at 38 C.F.R. 
§ 3.309(e), as a disease subject to presumptive service 
connection from Agent Orange exposure.  The veteran and his 
representative have argued in statements and in testimony at 
the Sioux Falls, South Dakota RO in March 2000 that CLL and 
NHL, a disease which is subject to presumptive service 
connection, are the same disease entity and that the 
presumption for one disease would also include a presumption 
for the other.  In support of their contentions, the veteran 
submitted several medical reports from Dr. Ebbert, a private 
oncologist, and a VA staff physician from the Fort Meade, 
South Dakota VAMC reflecting the opinion that CLL was a form 
of NHL.  In support of his determination, Dr. Ebbert 
submitted a copy of the REAL classifications system, 
reflecting that CLL was a B-cell neoplasm under the 
classification of Adult NHL.  However, neither Dr. Ebbert or 
the VA physician based their conclusion on a review of the 
veteran's clinical disability picture, and the VA physician 
provided no medical reasoning for his opinion rendered in 
June 1999. 

In contrast, a November 1998 opinion by a VA oncologist, who 
specifically reviewed the veteran's medical history, 
concluded that the veteran had CLL which was separate from 
NHL.  The VA physician supported his conclusion based on the 
medical evidence of record indicating that the veteran had 
peripheral blood involvement and bone marrow involvement at 
initial presentation of the disease, which was indicative of 
CLL and not NHL.  This position was supported by Dr. Mather, 
Chief of Public Health and Environmental Hazards Officer in 
October 1999.  In support of her conclusion that CLL and NHL 
were separate disease entitles, Dr. Mather referred to the 
clinical findings of the VA oncologist in November 1998, 
textbooks on hematology and oncology and studies performed by 
VA's oncology advisory group which addressed the issue of 
whether CLL was a form of NHL.

The Board finds the November 1998 and October 1999 opinions 
of the VA physician and Dr. Mather, respectively, to be of 
greatest probative value as they are based on a thorough 
review of the veteran's clinical history, scientific 
knowledge, medical treatises and studies performed by VA that 
specifically addressed the relationship between CLL and NHL.  
Therefore, the Board concludes that CLL is not a form of NHL 
and that the veteran is not entitled to any presumption in 
accordance with 38 C.F.R. § 3.309(e).  

The Board also observes that the evidence does not show, nor 
does the veteran or his representative contend, that he 
developed leukemia within a year of discharge from service in 
order to establish service connection in accordance with 
38 C.F.R. §§ 3.307, 3.309.  However, the veteran can still 
prevail on his claim if the medical evidence establishes an 
etiological relationship between CLL and exposure to Agent 
Orange during service in Vietnam.  

Upon review of the evidentiary record, the Board finds it is 
clear that the veteran served in Vietnam.  Even assuming, 
without conceding, that the veteran was exposed to Agent 
Orange during service, an etiological relationship between 
CLL and Agent Orange has not been established by the medical 
evidence of record.  In this regard, in an October 1999 
report, Dr. Mather concluded that the IOM of the NAS had 
determined that there was inadequate/insufficient evidence to 
determine whether an association existed between herbicides 
in Vietnam and leukemia.  NAS included CLL in their 
discussion of leukemia.  Moreover, in a January 1999 report, 
Dr. Ebbert, the veteran's oncologist, appeared to support Dr. 
Mather's opinion that scientific knowledge is inconclusive as 
to whether exposure to Agent Orange can be directly linked to 
the onset of CLL.  Although a diagnosis of "CLL in a veteran 
with Agent Orange exposure" was recorded by VA in December 
1997, the examining physician did not specifically attribute 
the veteran's disease to such exposure.  Therefore, the 
Board, after careful review of all medical opinions, finds 
the weight of the evidence against the veteran's claim.  
Overall, there is no convincing evidence in the medical 
opinions of record that the veteran's CLL is etiologically 
related to exposure to Agent Orange. 

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.




ORDER

Service connection for chronic lymphocytic leukemia, claimed 
as non-Hodgkin's lymphoma, as secondary to exposure to Agent 
Orange is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

